 1   BASHAR ALGABYALI (SBN: 248265)
     balgabyali@gbla.org
 2   JINA KIM (SBN: 276706)
     jkim@gbla.org
 3   GREATER BAKERSFIELD LEGAL ASSISTANCE
 4   615 California Ave.
     Bakersfield, CA 93304
 5   Tel: (661) 325-5943

 6   CHRISTOPHER BRANCART (SBN: 128475)
     cbrancart@brancart.com
 7   LIZA CRISTOL-DEMAN (SBN: 190516)
 8   lcristoldeman@brancart.com
     BRANCART & BRANCART
 9   Post Office Box 686
     Pescadero, CA 94060
10   Tel: (650) 879-0141
11   Attorneys for Plaintiffs
12   JASON F. MEYER (SBN: 190800)
     jmeyer@grsm.com
13   ANDRÉ M. PICCIURRO (SBN: 239132)
     apicciurro@grsm.com
14   GORDON REES SCULLY MANSUKHANI, LLP
     101 W. Broadway, Suite 2000
15   San Diego, CA 92101
     Telephone: (619) 230-7772
16   Facsimile: (619) 696-7124
17   Attorneys for Defendants
     DHARAM PAL and VIJAY PAL
18

19                              UNITED STATES DISTRICT COURT
20                              EASTERN DISTRICT OF CALIFORNIA
21   MARIO TOLLS, TANISHA WILEY,               )   CASE NO. 1:17-CV-00776-AWI-JLT
     TANYA MORRISON, and ARISSA                )
22   DICKSON TOLLS,                                JOINT APPLICATION AND
                                               )
                                               )   STIPULATION TO EXTEND TIME AND
23                               Plaintiffs,       SET BRIEFING SCHEDULE FOR
                                               )
                                               )   DEFENDANTS’ MOTION FOR PARTIAL
24          vs.                                    SUMMARY JUDGMENT; [PROPOSED]
                                               )   ORDER
25   DHARAM PAL and VIJAY PAL,                 )
                                               )
26                               Defendants.   )
27

28
                                             -1-
       JOINT APPLICATION AND STIPULATION TO EXTEND TIME AND SET BRIEFING SCHEDULE FOR
             DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT; PROPOSED ORDER
 1          Plaintiffs Mario Tolls, Tanisha Wiley, Tanya Morrison, and Arissa Dickson Tolls and

 2   Defendants Dharam Pal and Vijay Pal hereby apply for and stipulate to extend the deadline for

 3   plaintiffs’ opposition to defendants’ motion for partial summary judgment to Tuesday, October

 4   9, 2018, and the deadline for defendants’ reply brief to Tuesday, October 16, 2018. In the

 5   alternative, the parties stipulate and request to extend the deadline for plaintiffs’ opposition to

 6   Monday, October 8, 2018 (Columbus Day) only.

 7          There is good cause to grant this request, as set forth below and in the declaration of

 8   plaintiffs’ counsel, Liza Cristol-Deman, filed herewith.

 9          First, it is by joint stipulation of the parties.
10          Second, plaintiffs’ time for filing opposition briefing and supporting documentation is cut

11   short by the Columbus Day holiday on Monday, October 8, 2018. Under Rule 6(a)(5) of the

12   Federal Rules of Civil Procedure, the Columbus Day holiday moves back the deadline for

13   plaintiffs’ opposition by three days, to Friday, October 5, 2018. Given the importance of a

14   dispositive motion, plaintiffs require the full notice period to brief the issues and compile

15   relevant evidence.

16          Third, the parties propose two possible solutions. One possible schedule, Schedule 1,

17   would continue the deadline for plaintiffs’ opposition and defendants’ reply by one day. If that

18   schedule is unacceptable to the Court, Schedule 2 would allow plaintiffs to file their opposition

19   on Columbus Day and keep defendants’ deadline for their reply on Monday, October 15. The
20   date for hearing defendants’ motion need not change under either schedule. Both briefing

21   schedules are set forth below:

22                                       Schedule 1                       Schedule 2
23    Defendants’ motion (ECF 27)
24    filed on September 10, 2018
25    Opposition due:                    Tuesday, October 9, 2018         Monday, October 8, 2018
26    Reply due:                         Tuesday, October 16, 2018        Monday, October 15, 2018
27    Hearing                            Monday, October 22, 2018         Monday, October 22, 2018
28
                                             -2-
       JOINT APPLICATION AND STIPULATION TO EXTEND TIME AND SET BRIEFING SCHEDULE FOR
             DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT; PROPOSED ORDER
 1          This is the first extension of time for briefing related to this motion that either party has

 2   sought. The parties previously applied for, and the Court granted, brief extensions of time for

 3   discovery and expert disclosures. (ECF 23-24.)

 4          A proposed order is lodged herewith.

 5                                                 Respectfully submitted,

 6
      Dated: October 4, 2018                         BRANCART & BRANCART
 7
                                                     By: /s/ Liza Cristol-Deman
 8                                                   Liza Cristol-Deman
 9                                                   Attorney for all Plaintiffs

10
      Dated: October 4, 2018                         GORDON REES SCULLY MANSUKHANI,
11                                                   LLP

12                                                   By: /s/ André M. Picciurro
                                                     (as authorized on October 4, 2018)
13                                                   Attorneys for Defendants
14                                                   DHARAM PAL AND VIJAY PAL

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                             -3-
       JOINT APPLICATION AND STIPULATION TO EXTEND TIME AND SET BRIEFING SCHEDULE FOR
             DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT; PROPOSED ORDER
 1                                          PROPOSED ORDER

 2            Based on the application and stipulation of the parties, and good cause appearing
 3   therefor, the Court hereby sets the following briefing schedule for Defendants’ motion for partial

 4   summary judgment (ECF 27), filed on September 10, 2018:

 5            Plaintiffs opposition and related documents shall be filed on October 9, 2018.
 6
              Defendants’ reply shall be filed on October 16, 2018.
 7

 8            The hearing will take place as previously noticed on October 22, 2018.

 9
10   IT IS SO ORDERED.

11   Dated:    October 5, 2018
                                                  SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                             -4-
       JOINT APPLICATION AND STIPULATION TO EXTEND TIME AND SET BRIEFING SCHEDULE FOR
             DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT; PROPOSED ORDER
